NE    GENERAL,
                        OFTEX~AS
                      AUSTIN.TEXAS ws71
                         October 9, 1969



Honorable J. R. Singleton            Opinion   NO.   M-487
Executive Director
Parks and Wildlife Department        Re:   House Bill 1333 and
John H. Reagan Building                    Senate Bill 170, Acts
Austin, Texas 78701                        6lst Leg., R.S. 1969,
                                           Ch. 599 and 657, con-
                                           cerning the possession
                                           and sale of alligators
Dear Mr. Singleton:                        and alligator hides.

      You have requested an opinion from this office relating
to the Acts designated above.

      House Bill No. 1333 (Acts 6lst Leg., R.S. 1969, Ch.
599, p. 1788) was passed by the House May 15, 1969, and by
the Senate May 22, 1969. It was approved by the Governor
June 10, 1969. The pertinent portion of this Act reads:

           "Section 1. Section 1, Chapter 144, Acts of
     57th Legislature, Regular Session, 1961, as
     amended by Section 1, Chapter 418, Acts of the
     59th Legislature, Regular Session, 1965, is
     amended to read as follows:

          'Section 1. No person may possess, take,
     hunt, shoot, trap, kill, buy or sell, or attempt
     to take, shoot, trap, kill, buy, or sell an al-
     ligator in Chambers County before September 1,
     1975.'"

      Senate Bill No. 170 (Acts 6lst Leg. R.S. 1969, Ch. 657,
   1957) was passed by the Senate March 16, 1969. The House
Fassed this Bill May 22, 1969, with an amendment, and the
Senate concurred in the House amendment May 23, 1969. It was
approved by the Governor June 12, 1969. Pertinent portions
of this Act provide as follows:

          'Section 1. No person may take, catch, kill,
     buy, or sell, or attempt to take, catch, kill,
     buy, or sell, alligators or alligator hides, or
     may possess an alligator orits hide, in this'
     state, except that nothing in this law shall

                           - 2321-
Honorable J. R. Singleton         Page 2     (M-487)



      prohibit the possession of such alligator hide
      in the form of a final processed and manufactured
      product.

           "Section 2. This Act does not prohibit the
      taking and possession of alligators or hides as
       rovided by Article 913, Penal Code of Texas,
      f925.

           "Section 3. Any person who shall have in
      his possession or control any live alligators
      or hides at the effective date of this Act shall
      have until January 1, 1970 to legally dispose of
      the same.

           "Section 4. A person who violates this Act
      is        of a misdemeanor and upon conviction
           guilty
      is punishable by a fine of not less than $25.00
      nor more than $200.00.

           "Section 5. . . .Chapter 144, Acts    of the
      57th Legislature, Regular Session, 1961,   as
      amended by Chapter 418, Acts of the 59th   Legis-
      lature, Regular Session, 1965; . . . are   re-
      pealed."

      1. Y,ou first ask which of these two Acts is controlling
in Chambers County.

      As properly stated in your letter, H.B. 1333 amended an
earlier Act to extend the moratorium on the taking of alli-
gators in Chambers County to 1975, while S.B. 170 provides
similar protection for alligators in every county in the State
and has no limited term.

      S.B. 170 was finally passed one day later than H.B.
1333. Also Section 5 of S.B. 170 specifically repealed the
prior Act which had been amended by H.B. 1333.

      Therefore, in answer to your first inquiry, it is our
opinion that S.B. 170 is the controlling Act in Chambers
County.

      2. You next ask how alligators and hides may be legal-
ly disposed of prior to January 1, 1970, as provided in
Section 3 of S.B. 170.

      In connection with your second question, you state that
the Department has taken the position that as legal methods

                            - 2322-
Honorable J. R. Singleton       Page 3     (~-487)



of such disposition the alligators and hides could be sold
through commercial channels or given to zoological parks
holding permits under Article 913, Vernon's Penal Code,
or released into the wild.

      S.B. 170 became effective September 1, 1969; therefore,
it is now illegal to possess, kill, buy or sell an alligator,
or an alligator hide, in this State, except as provided in
Article 913, and except further to possess alligator hides
in the form of a final processed and manufactured product,
as provided for in Section 1 of this Act. The four-month
moratorium merely permits divesture of possession prior to
January 1, 1970, and does not permit the killing of an alli-
gator, the sale of an alligator, or the possession of an
alligator hide in this State except as above stated.

      Thus, in reply to your second question, a person in
possession of an alligator or hide may legally dispose of
the same prior to January 1, 1970, by releasing the alli-
gator into its wild natural habitat, by gift or sale in a
state where it is not illegal to sell, purchase or possess
the same, or by way of gift to the holder of a zoological
permit as provided by Article 913.

      3. You next ask whether you may assume that after
Januarr 1, 1970, there would be no legal means of disposing
of an alligator-or hide in this State;

      In the absence of further legislation, and except for
the provisions of Article 913, and Section 1 of S.B. 170,
there will be no legal means of disposing of an alligator or
hide in this State after January 1, 1970.

      4. Your last question asks whether alligators which
had been lawfully reduced to possession on or before August
31, 1969, are to be considered as property of the State and
subject to the conditions of S.B. 170 on September 1, 1969,
and thereafter.

      The State, as trustee for the people, may exercise its
power to enact regulations for the protection of wildlife,
and as a means of preventing the evasion of such laws, extend
its regulation to include wildlife that may have been law-
fully taken or which had been raised in captivity. Cummings
v. Commonwealth, 255 S.W.2d 997 (Ky.Appls, 1953).

      Therefore, alligators which had been lawfully reduced
to possession on or before August 31, 1969, became subject
to the provisions of S.B. 170 on and after September 1, 1969,
                            - 2323-
                                                            .   .




Honorable J. R. Singleton         Page Ir     (M-487)



and under control of the State as a protected specie of
wildlife.

                        SUMMARY

           S.B. 170, Acts 6lst Leg., R.S. 1969, Ch. 657
      p. 1957, specifically repealed the Act amended by
      H.B. 1333, Acts 61st Leg., R.S. 1969, Ch. 599,
      p. 1788, extending the moratorium on the taking
      of alligatoss in Chambers County; thus, S.B. 170
      is the controlling Act in that County relating to
      alligators.

           Under the provisions of Section 3 of S.B. 170
      a person in possession of an alligator or hide may
      legally dispose of the same prior to January 1,
      1970, by releasing the alligator into its wild
      natural habitat, by gift or sale into a state where
      the sale, purchase or possession of same is not
      illegal, or by way of a gift to the holder of a
      zoological permit as provided by Article 913,
      Vernon's Pena,l Code.

           In the absence of further legislation, and
      except for the provisions of Article 913, Vernon's
      Penal Code, and Section 1 of S.B. 170, there will
      be no legal means of disposing of an alligator
      or hide in this State after January 1, 1970.

            Alligators which had been lawfully reduced to
      possession on or before August 31, 1969, became
      subject to the provisions of S.B. 170 on and after
      September 1, 1969, and wider control of the State
      as. a protected specie of wildlife.




                                        ney General of Texas

Prepared by Monroe Clayton
and Sam L. Jones, Jr.
Assistant Attorneys General

APPROVED:
OPINION COMMITTEE
                            -2324-
 .   .




Honorable J. R. Singleton       Page 5   (M-487)



Kerns Taylor, Chairman
George Kelton, Vice-Chairman



Richard Chote
John Banks
Wardlow Lane
Vince Taylor

MEADE F. GRIFFIN
Staff Legal Assistant

HAWTHORNE PHILLIPS
Executive Assistant

NOLA WHITE
First Assistant




                            -2325-